


Exhibit 10.2


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM
Increase to Existing Facility Labor Provisional Sum and Decrease to Sales and
Use Tax Provisional Sum


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-00039


DATE OF CHANGE ORDER: February 12, 2015






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Parties agree after analysis of the to-date actual hours spent and the remaining
to-go work scope of the Existing Facility, this Change Order will increase the
estimated man hours in the Existing Facility Labor Provisional Sum to allow
Bechtel to complete the remaining modifications and improvements to the Existing
Facility. This is an interim adjustment and the provision will remain open in
accordance with Article 2.2 of Schedule EE-2.



2.
Parties agree this Change Order will decrease the Louisiana Sales and Use Tax
Provisional Sum to reflect forecasted taxes paid. This is an interim adjustment
and the provision will remain open in accordance with Article 2.5 of Schedule
EE-2.



3.
The overall cost breakdown for this Change Order is detailed in Exhibit A and
described as follows:



a.
The Previous Existing Facility Labor Provisional Sum in Article 2.2 of
Attachment EE of the Agreement was Thirty Three Million, Thirty One Thousand,
Two Hundred Four U.S. Dollars (U.S. $33,031,204) and 318,030 hours. This Change
Order will amend the previous values respectively to *** U.S. Dollars (U.S.
$***) and 479,022 hours.



b.
The Previous Louisiana Sales and Use Tax Provisional Sum in Article 2.5 of
Attachment EE of the Agreement was Seventy Seven Million, Sixty Seven Thousand,
Seven Hundred Eighty Five U.S. Dollars (U.S. $77,067,785). This Change Order
will amend the previous value to *** U.S. Dollars (U.S. $***).



c.
The Aggregate Provisional Sum specified in Article 7.1A of the Agreement prior
to this Change Order was $***. This Change Order will increase the Aggregate
Provisional Sum amount by $*** and the new value shall be $***.



4.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit B of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,900,000,000


Net change by previously authorized Change Orders (#0001-00038)
$
203,186,957


The Contract Price prior to this Change Order was
$
4,103,186,957


The Contract Price will be (increased) by this Change Order in the amount of
$
***
The new Contract Price including this Change Order will be
$
***





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)




--------------------------------------------------------------------------------








Adjustment to Payment Schedule: Yes. See Exhibits A and B


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ JJ Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
March 6, 2015
 
February 12, 2015
Date of Signing
 
Date of Signing





--------------------------------------------------------------------------------




*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM
Load Shedding and LNG Tank Tie-In Crane


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-00040


DATE OF CHANGE ORDER: February 24, 2015






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Parties agree Bechtel will engineer, procure, and install a Load Shedding System
in the Propane Substation (131N02 and 132N02) and the Utility Substation
(125D01).



2.
Exhibit A of this Change Order depicts the Load Shedding Block Diagram. The
clouded area in Exhibit A represents Stage 2 scope of work and is not included
in this Change Order 00040.



3.
Parties agree Bechtel will utilize the Deep South crane LIEBHERR LTM1220-5.2 to
perform the LNG Tank tie-ins. The cost associated with this scope was included
in CO-00038 dated January 7, 2015.



4.
The overall cost breakdown for this Change Order is detailed in Exhibit B and
described as follows:



a.
The Previous Existing Facility Labor Provisional Sum in Article 2.2 of
Attachment EE of the Agreement was Fifty Four Million, Sixty Eight Thousand,
Thirty One U.S. Dollars (U.S. $54,068,031) and 479,022 hours. This Change Order
will amend the previous values respectively to *** U.S. Dollars (U.S. $***) and
480,634 hours.



b.
The Aggregate Provisional Sum specified in Article 7.1A of the Agreement prior
to this Change Order was $***. This Change Order will increase the Aggregate
Provisional Sum amount by $*** and the new value shall be $***.



5.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit C of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,900,000,000


Net change by previously authorized Change Orders (#00001-00039)
$
209,432,784


The Contract Price prior to this Change Order was
$
4,109,432,784


The Contract Price will be (increased) by this Change Order in the amount of
$
1,845,941


The new Contract Price including this Change Order will be
$
4,111,278,725





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Exhibits B and C


Adjustment to Minimum Acceptance Criteria: N/A






--------------------------------------------------------------------------------




Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ JJ Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
March 6, 2015
 
February 25, 2015
Date of Signing
 
Date of Signing





